Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 3, 2002, convicting defendant, after a jury trial, of burglary in the first degree, attempted assault in the first degree (two counts), criminal possession of a weapon in the second degree (three counts), and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 20 years to life, unanimously affirmed.
The court properly exercised its discretion in replacing a juror, who, because of her attendance at a funeral, would have arrived five to six hours late for court (see CPL 270.35 [2] [a]; People v Jeanty, 94 NY2d 507 [2000]). Concur—Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.